Citation Nr: 0303325	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for intervertebral disc 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 decision by the Houston, Texas, Regional 
Office (RO).


REMAND

In his May 2002 Substantive Appeal, the veteran indicated his 
desire to testify at a hearing convened by a member of the 
Board.  In a June 2002 form apparently sent him by the RO, he 
indicated his desire to testify at an RO hearing as well as a 
Board hearing.

The veteran testified at an RO hearing convened in September 
2002.  A Board hearing was scheduled for January 2003, but he 
failed to report therefor.

In a January 2003 letter, his counselor reported that illness 
prevented the veteran's appearance at the Board hearing, and 
he asked that the veteran be afforded another opportunity to 
appear and testify before a member of the Board.  In a 
February 2003 letter to the veteran, his motion for hearing 
was sustained.

Accordingly, this case is remanded to the RO for the 
following:

The RO should place the case on the 
travel Board hearing docket and, when 
appropriate, notify the veteran of the 
time, date, and place of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court of Appeals for Veterans Claims (Court) be handled 
in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes).  In addition, the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03, directs the RO to provide 
expeditious handling of all cases remanded by the Board and 
the Court.




________________________________________
	DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


